Citation Nr: 1813402	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a service-connected left ear hearing loss disability.  

2.  Entitlement to service connection for a right ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims to establish service connection for a right ear hearing loss disability and bilateral tinnitus, and granted service connection for left ear hearing loss; a noncompensable (zero percent) evaluation was assigned, effective from August 31, 2011.  The Veteran expressed timely disagreement with RO's denial of the two claims seeking to establish service connection and the initial noncompensable evaluation assigned for his left ear hearing loss disability, and the present appeal ensued.

In April 2014, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for February 2017, but the Veteran and his accredited representative contacted VA in January 2017 and February 2017, respectively, to assert that the Veteran no longer wished to participate in this hearing.  Accordingly, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2017).

Characterization of an issue on appeal

In the present case, the Board notes that the Veteran has not asserted that his tinnitus is proximately due to or the result of or aggravated by his hearing loss.  However, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans Claims (the Court) held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  In the present case, there is evidence which acknowledges a possible relationship between tinnitus and hearing loss.  Specifically, the Director of the VA Compensation and Pension Service observed in Training Letter 10-02, issued in March 2010, that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including head injury and dental disorders, both of which the Veteran experienced during his service.  As such, the issue regarding tinnitus has been expanded to include entitlement to service connection under the theory of secondary service connection, and the issue is as stated on the title page.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board concludes that the issue on appeal must be remanded so that VA can fulfill its duty to assist the Veteran in substantiating his appeal.  The Board will address the reason(s) for remanding these issues, in turn.  

Service connection - right ear hearing loss

The record reflects a current diagnosis of a right ear hearing loss disability and confirmed acoustic trauma during the Veteran's active duty.  The crux of this issue is a medical nexus opinion addressing whether his current disability is related to any incident of his service, and unfortunately, the Board finds that the only opinion of record addressing this critical point is inadequate for the purpose of adjudicating the issue.  Specifically, after examination and audiological testing of the Veteran and a review of the complete record, the December 2011 VA examiner stated in an addendum opinion that his right ear hearing loss disability was less likely as not related to his in-service acoustic trauma based on the fact that, unlike with his left ear, the Veteran demonstrated normal hearing upon testing at the time of his December 1968 separation from service.  

The Board finds that the rationale offered by the December 2011 VA examiner regarding the etiology of the Veteran's right ear hearing loss disability is first contrary to the Court's holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), which, in pertinent part, held that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court held that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to active service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  

As such, the December 2011 addendum opinion is inadequate to adjudicate the issue to establish service connection for right ear hearing loss, and thus, a remand is necessary to obtain an adequate opinion.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Increased initial evaluation - left ear hearing loss

Initially, the Board notes that this issue is inextricably intertwined with the issue to establish service connection for right ear hearing loss, as pertinent VA law provides distinct ways of evaluating bilateral and unilateral hearing loss.  As such, this issue must be remanded and adjudicated after the issue regarding entitlement to service connection for right ear hearing loss.

In addition, as noted by the Veteran's accredited representative in a February 2018 statement, the Veteran was most recently provided a VA audiological examination in connection with his service-connected left ear hearing loss disability in December 2011 - more than 6 years ago.  It was asserted that the results of this VA examination report are no longer valid to effectively evaluate the functional impairment attributable to this disability, as his left ear hearing loss symptoms has increased since December 2011.  

In light of above, the Board concludes that this issue must be remanded in order to adjudicate the intertwined issue, on which the rating criteria for this issue are dependent, and to provide the Veteran a contemporaneous VA audiological examination to determine the current severity and functional impairment caused by his left ear hearing loss.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Service connection - tinnitus

Initially, as noted in the Introduction, the Veteran's tinnitus appeal has been expanded to include entitlement to service connection based on the theory of secondary service connection.  The Board observes that the Veteran has not been provided with the all of the laws and regulations pertinent to claims brought under this theory of entitlement.  In particular, the Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d  1339 (Fed. Cir. 2003).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.  

Further, the Board notes that the December 2011 VA examiner's unfavorable opinion regarding the etiology of his tinnitus on a direct basis is inadequate, as the provided rationale only notes the extended time gap between the Veteran's in-service noise exposure and the onset of his tinnitus.  Also, because this issue has been expanded to include the theory of secondary causation, the examiner must provide an opinion concerning whether the Veteran's tinnitus is proximately due to or the result of or aggravated by a hearing loss disability, unilateral or bilateral.  On remand, adequate opinions concerning these matters should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a notice letter in connection with his appeal for service connection for tinnitus that includes an explanation of the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).  

2.  Thereafter, the AOJ must provide the Veteran a VA audiology examination conducted by a VA audiologist.  After a review of the complete file and interview with and examination of the Veteran, the examiner should undertake appropriate audiometric testing of the Veteran's hearing acuity.  The examiner must record decibel losses and speech recognition scores for each ear.  

Thereafter, the examiner must address the following:

a.  Is the Veteran's left ear hearing loss disability proximately due to or the result of his confirmed in-service exposure to acoustic trauma?  

b.  Is the Veteran's tinnitus proximately due to or the result of his confirmed in-service exposure to acoustic trauma?  

c.  Is the Veteran's tinnitus caused by his hearing loss disability - unilateral or bilateral?  

d.  Is the Veteran's tinnitus aggravated by his hearing loss disability - unilateral or bilateral?

*The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and/or tinnitus and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss and/or tinnitus where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the Veteran's pending issues in light of any additional evidence added to the record.  

*The AOJ is on notice that the issue of entitlement to service connection for a left ear hearing loss disability must be adjudicated prior to the issue of entitlement to a compensable initial evaluation for service-connected right ear hearing loss.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


